 In the Matter of STIENANGOPOTTERYCOMPANY,EMPLOYERandNATIONAL BROTHERHOODOFOPERATIVE POTTERS, AFL, PETITIONERCase No. 6-RC-372.-Decided July, 29, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing in this case was held beforeEugene E. Threadgill, hearing officer of the National Labor RelationsBoard.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b). of the National LaborRelations Act, the Board has delegated its power in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner and the United Steel Workers of America, LocalNo. 3125, herein called the Intervenor, are labor organizations, claim-ing to represent employees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) and Section 2 (6) and (7) of the Act.'4.The following employees of the Employer constitute a unit ap-propriate for purposes of collective bargaining within the meaning ofSection 9 (b) of the Act:IThesefindings are based on evidenceshowing thatthe purposehere of thePetitionerand the Intervenoris to represent employees of the Employerwith respectto wages, hours,and conditions of employment.We thereforefind no'merit to therespectiveclaims ofthese two unions that the otheris not a labor organizationwithin themeaning ofthe Act.2We find no merit to the contentionsof the Intervenor and the Employer that a cur-rently existing contract between thembars the presentpetition.On June 19, 1947, theEmployerand the Intervenorentered intoa contractto terminate on June 19, 1949.On June 16, 1949, the partiesnegotiated a new contract to supersede the 1947 contractbut at the time of thehearing thenew contract had not yetbeensigned.Theinstantpetition was filed on April 14, 1949.As the 1947 contracthas expired it does not con-stitute a bar to thepresent proceedings.Nor can it validly be claimed that the 1949Contractis a bar because the present petition was filed 2 monthsbeforeitwas negotiated.85 N. L. R. B., No. 82.490 SHENANGO POTTERY COMPANY491All production and maintenance employees, including workingsupervisors,3 but excluding watchmen,4 medical, technical, and clericalemployees, guards, professional employees, and all supervisors.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by National Brotherhood of Operative Potters, AFL .5The record shows that these employees, notwithstanding their title, are not supervisorswithin the meaning of the Act. They spend the greater part of their time performingmanual labor with the employees in their respective crews.They have no authority tohire, discharge, or discipline other employees or effectively to recommend such action.Their directions to employees consist merely of passing on the instructions of their respec-tive department foremen.All parties have agreed to the inclusion of the working super-visors,4We have excluded the watchmen from the unit, although all parties agreed to theirinclusion because, as we stated in our decision inMatter of C. V. Hill and Company,76 N, L. It. B. 158, Section 9 (b) (3) of the Act, as amended, prohibits the Board fromincluding in a unit with other employees any individual who has a duty to protect theproperty of the Employer against theft whether by employees or other persons. The rec-ord is here clear that the watchmen have such a duty.5We have not placed the name of the Intervenor on the ballot because it is not in compli-ance with the filing requirements of Section 9 (f), (g), and (h) of the Act.